a in this information to identify your case and this filing:

NELLIE

First Name

ONTALAN

Middie Name

DELOS REYES

Last Name

Debtor 14

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Northern District of California
19-42242-WJL7

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Oo

np
ry
FILED

OCT 07 ani

BANKRUp
I T
OAKLAND canpouar

() Check if this is an
amended filing

AQIAE

ase # : 19-42242-WJLAM

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than.
category where you think it fits best. Be as complete and accurate as possible. If two married people are
responsible for supplying correct information. If more space is needed, attach a separate sheet to this foi

write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have ai

Debtor.: NELLIE ONTALAN DELOS REYES
Judge..: WILLIAM LAFFERTY

{'rustee: SARAH LITTLE

Chapter: AM

 

Filed : October 07, 2019 11:10:39
Deputy : LM
Receipt: 40103874

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property’

4 No. Go to Part 2.

LJ Yes. Where is the property?
What is the property? Check all that apply.

Q) Single-family home

1.1. CJ Duplex or multi-unit buildin
Street address, if available; or other description uprex ; 9
. (2 Condominium or cooperative

 

 

 

Amount : $31.00

RELIEF ORDERED
Clerk, U.S. Bankruptcy Court
Northern District Of California

Do not deduct secured claims or exemptions. Put

the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

(J Manufactured or mobile home entire property? portion you own?
QO) Lang $ $
CJ investment property
- : O) timeshare Describe the nature of your ownership
City State ZIP Code 0 oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CI Debtor 4 only

County () Debtor 2 only

() Debtor 1 and Debtor 2 only
() At least one of the debtors and another

J) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:
If you own or have more than one, list here:
What is the property? Check all that apply.
Q Single-family home

1.2, C) pu unit buildin
Street address, if available, or other description plex or multi 9
LY Condominium or cooperative

 

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

(J Manufactured or mobile home entire property? portion you own?
QI Land $ $
CJ Investment property
. Describe the nature of your ownership
City State ZIP Code 4 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 1 only
County C] Debtor 2 only

CJ Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

Official Form T06A/B Schedule A/B: Property

page 1
ONTALAN

DELOS REYES

 

peor!» NELLIE

First Name Middle Name

1,3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here, .........-..::.ccceceeeneeeeeeneneesseeneensneteeceapenensanesceenescnwaresensnsneesee >

Be Describe Your Vehicles

What is the property? Check all that apply.
QO) Single-family home

Q Duplex or multi-unit building

(J Condominium or cooperative

() Manufactured or mobile home

C] Land

C2) investment property

CJ Timeshare

C) other

 

Who has an interest in the property? Check one.

J Debtor 1 only

CJ Debtor 2 only

L) Debtor 1 and Debtor 2 only

LJ] At least one of the debtors and another

Case number (if known) 19-42242-WJL7

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Cl Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

sO. Ww

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

WW No
(J Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 4 only

C] Debtor 2 only

L} Debtor 1 and Debtor 2 only

J At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
(2 Debtor 4 only

C2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

CL) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

page 2
 

Who has an interest in the property? Check one.

Debtor1 © NELLIE ONTALAN DELOS REYES
, ‘First Name Middie Name Last Name
3.3. Make:
Model: C) Debtor 1 only
() Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

Make:
Model:

3.4.

Year:
Approximate mileage:

Other information:

 

 

 

(C) Debtor 1 and Debtor 2 only
(2 At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C} Debtor 1 only

L) Debtor 2 only

Q] Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

C] Check if this is community property (see
instructions)

Case number (if known) 19-42242-WJL7

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

C) No
LJ Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

4.2,

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
CJ Debtor 4 only

(2 pebtor 2 only

C) Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

(1 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 1 only

(J) Debtor 2 only

(3 Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

(2 Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

 

 

page 3
bentort * NELLIE ONTALAN _DELOS REYES Case number ertnowm 19°42242-WAJLT

' First Name Middle Name Last Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

 

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
W No
C) Yes. Describe......... | $ 0.00
| / as
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C] No etn ete etn ene entertains nena
iA Yes. Describe.......... Computer, Television ig 300.00
|
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
4 No pone a
(J Yes. Describe.......... ! $ 0.00
eect eneane nition niente career a 5
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
id No
Ql Yes. Describe.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No ee a
(CJ Yes. Describe.......... | | $ 0.00
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
RN eee ener cae
id Yes. Describe.......... | Shoes, accessories, clothes $ 2,000.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
ae | 4,000.00
id Yes. Describe.......... ‘Ring, earrings $ , :
13.Non-farm animals
Examples: Dogs, cats, birds, horses
No : one ee nt
LJ Yes. Describe.......... i $ 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
id No _
Q) Yes. Give specific § 0.00
information. ...........4 —

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

$ 3,300.00
for Part 3. Write that MUMber NeTE) |... eessscssecssseseseresssssrssesessvsasaesensrensesecansnvensonecsurevsosesssseresseversesersssssecentesessssevevsuteeavsosese >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
pester? > NELLIE ONTALAN DELOS REYES Case number drinown 19"42242-WJL7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
UC) No
re CASH. ccceecoceeceece $ 200.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
UL) No
YVOS woe cecceseeteeeeeeee Institution name:
17.1. Checking account: Wells Fargo Bank $ 212.00
17.2, Checking account: Citi $ 400.00
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: §
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
CD Ves occ Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
A No Name of entity: % of ownership:
C} Yes. Give specific 0% 9, $
information about 0%
THOM... esesesssecaesseenee ° %
0%  »

 

Official Form 106A/B Schedule A/B: Property page 5
Debtor 1° NELLIE ONTALAN DELOS REYES Case number (i known) 1 9-42242-WJL7

First Name Middle Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Y no

C] Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C] No
Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: Welis Fargo, Citibank $ 12,000.00
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(4 No
CD VeS oi escssscssseeensen Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
WY No
hs  (- Issuer name and description:
$
$
$.

 

Official Form 106A/B Schedule A/B: Property page 6
peptor? » NELLIE ONTALAN DELOS REYES Case number ¢riaown 19-42242-WJLT

 

 

First Name Middle Name Last Name

24.interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

% Ne)

(J Yes. Give specific
information about them.... |

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

UL] No

U) Yes. Give specific
information about them....|

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

LJ Yes. Give specific
information about them....

 

i
\
q
\
i

: i

Money or property owed to you?

28. Tax refunds owed to you
No
C] Yes. Give specific information

 

 

“|
| Federal:
about them, including whether | eaera §
you already filed the returns | | State:
and the tax Years. ...... es eeeseeens i i
| Local:

29, Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

CJ Yes. Give specific information.............. i

|
| Alimony:

| Maintenance:

| Support:

Divorce settlement:
|
j

Property settlement:

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
UW No

L) Yes. Give specific information............... i

 

 

 

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

PHF fH fA KH

page 7
pebiort » NELLIE ONTALAN _DELOS REYES Case number wanowm 19-42242-WJLT

‘First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

C) No

id Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

Principal Husband and Kids $ 9,000.00

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

(] Yes. Give specific information.............. i

 

<fe

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
4 No i
CI Yes. Describe each Claim. ....seecesceee | |
bee ev een i$

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

CL) Yes. Describe each claim. «0... | a |
| $

eee neener nnn mtectnanstasininnnittins dinart —imnanentnpittenttiaanscntsaiuanatanenttanannennn einaininntatatiit nie ininipeniicinetttetinnay reenter wincnineninncnen ninme

 

35. Any financial assets you did not already list

No oe —

UL) Yes. Give specific information.............

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that number here «cs vtvistniinsiisinstnnntvsiisiinitinniieiinettnieisnssnutste > {s__— 21,412.00

 

 

 

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
Q) Yes. Go to fine 38.
Current value of the
portion you own?
Do not deduct secured claims

or exemptions.
38. Accounts receivable or commissions you already earned
id No ee
CQ) Yes. Describe....... |
j $.

39. Office equipment, furnishings, a and d supplies
campos: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
4 Yes. Describe.......

 

 

Official Form 106A/B Schedule A/B: Property page 8
pebtor1 NELLIE ONTALAN _DELOS REYES Case number (rinown,19-42242-WJLT

’ First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

LC] No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1 Yes. Describe...... : _
i
- once
41. Inventory
Wf No [oe een
{
UI) Yes. Describe....... | 8
42. Interests in partnerships or joint ventures
W No
1 Yes. Describe....... Name of entity: % of ownership:
% $
% $
% 3
- 43. Customer lists, mailing lists, or other compilations
lid No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LJ No ;
C] Yes. Describe........ 1
$
44. Any business-related property you did not already list
Wf No
LI) Yes. Give specific $
information .........
$
$
$
$
$
45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Were oo... occccccssccccccsssssccssssessssssssseccssccseseccssaneceenscessseseceessevssescasnserecescnsvecsssssnssecssaneesenssennieessaneeeesets >

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
W No. Go to Part 7.
C] Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
C) No
CD Ve wees po ee - eee — - ——
I $

 

Official Form 106A/B Schedule A/B: Property page 9
 

 

pevtor1 » NELLIE ONTALAN _DELOS REYES Case number gaan 19°42242-WAJL7

+ FirstName Middle Name Last Name

48. Crops-——either growing or harvested

No eee a ceneenny

(C) Yes. Give specific | |
information. ............

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No

 

 

50. Farm and fishing supplies, chemicals, and feed
No

 

 

51. Any farm- and commercial fishing-related property you did not already list
CL] No

) Yes. Give specific fo
information. ............ $

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .........cccccscecsssssscssssessesescsssssccssssnsccsssscsssssesesssecsersssstssssseesssscensssssesssecessusesassserssssvessssaseestnusesaneesss >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
No
UL] Yes. Give specific . $
information. ............ | $
i

 

|

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here »> $

 

List the Totals of Each Part of this Form

 

 

55. Part 1: Total real estate, line 2 sssusesssuessuvegnuseeztueseuvensesesnvessuneesavves . bes > gs =i

56. Part 2: Total vehicles, line 5 $ 0.00

57.Part 3: Total personal and household items, line 15 $ 3,300.00

$ 21,412.00

58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61.Part 7: Total other property not listed, line 54 +3 0.00

| 24,712.00

62. Total personal property. Add lines 56 through 61. ...........0.... Copy personal property total > +$ 24,712.00

| 2

 

 

63. Total of all property on Schedule AJB. Add line 55 + ine 62..ccsccsccsssccssssssssessssssssssssssnsessssssessersinsttnassnsaseseese $ 24,712.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Fill in this information to identify your case:

 

 

 

pebtor? NELLIE ONTALAN DELOS REYES
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Northern District of California
49-42242-WJLT7 C) Check if this is an

Case number amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in aclaim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do pot include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

ia List All of Your PRIORITY Unsecured Claims

 

' 4. Do any creditors have priority unsecured claims against you?
: No. Go to Part 2. ,
UL] Yes.

: 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
: each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.) :

Total claim Priority’. Nonpriority

 

 

 

 

 

 

 

 

 

amount:.-:. - amount.
2.1
NONE Last 4 digits of accountnumber CS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Ciy Stale ZIP Code 1 Contingent
. OD Unliquidated
Who incurred the debt? Check one. Q disputed
i () Debtor 1 only
(QD Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Cd Domestic support obligations
At least one of the debtors and another QO) Taxes and certain other debts you owe the government
) Check if this claim is for a community debt C1 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Q No C1) Other. Specify
een ne eran tse enn annnenisenmsnt
[2.2 | Last 4 digits of accountnumber $ $

 

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
OQ Contingent

City State Zip Code CQ Untiquidated

Who incurred the debt? Check one. O) Disputed

(J Debtor 4 only

C) Debtor 2 only

C2) Debtor 1 and Debtor 2 only

(C2 At least one of the debtors and another

OQ Check if this claim is for a community debt

Type of PRIORITY unsecured claim:

() Domestic support obligations

() Taxes and certain other debts you owe the government
(J Claims for death or personal injury while you were

 

intoxicated
Is the claim subject to offset? (J other. Specity
C] No
_ Yes

Official Farm (NREIE Schedule FIF- Creditors Who Have Unsecured Claims pace 1 ofl
Debtor 1

Ea List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

NELLIE

ONTALAN DELOS REYES

 

First Name Middle Name

Last Name

 

Case number (i known), 1 9-42242-WJ L7

 

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

: 4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify. what type of claim itis. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

 

 

 

 

 

claims fill out the Continuation Page of Part 2.

American Education Services

 

Nonpriority Creditors Name

PO Box 2461

 

Number Street

Harisburg PA

17105

 

City State

Who incurred the debt? Check one.
Debtor 1 only

( Debtor 2 only

(I Debtor 4 and Debtor 2 only

C At feast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
Wd No
Ql Yes

BARCLAYS

ZIP Code

 

Nonpriority Creditor's Name

PO Box 60517

 

Number Street

City of Industry CA

91716

 

City State

Who incurred the debt? Check one.
Debtor 4 only

(} Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?
@ No
C) Yes

 

 

4.3

 

Discover

ZIP Code

 

AEE atad Mens ANAT

Nonpriority Creditors Name

PO Box 51908

 

Number Street

Los Angeles CA

90015

 

City State

Who incurred the debt? Check one.

W@ Debtor 1 only

() Debtor 2 only

C) Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?
W@ No
C) Yes

ZIP Code

Sehodiule FIF- Craditars Who Have Unsecured Claims

 

 

 

Total claim.” .
igi | 4 8 3 6 |
Last 4 digits of account number _“t) 0 YY $ 42,000.00
When was the debt incurred? 0X3 :
As of the date you file, the claim is: Check all that apply.
CJ Contingent
() Untiquidated
(2 Disputed
Type of NONPRIORITY unsecured claim:
uw Student loans
Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
QO debts to pension or profit-sharing plans, and other similar debts
() other. Specify
Last 4 digits of account number 5 5 2 3 $ 2,364.34 '
When was the debt incurred? i b
As of the date you file, the claim is: Check all that apply.
CQ Contingent
() unliquidated
QO Disputed
Type of NONPRIORITY unsecured claim:
CQ) Student toans
(J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(J Debis to pension or profit-sharing plans, and other similar debts
@ other. specify Credit Card
Last 4 digits ofaccount number _2 9 7 _3. § 12,855.65 |

When was the debt incurred? 2 }

As of the date you file, the claim is: Check all that apply.

Q Contingent
QC) unliquidated
OQ) Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

CQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

lf Other. Specify Credit Card

at
paged of
NELLIE

First Name

ONTALAN DELOS REYES

Middle Name Last Name

Debtor 1

 

Case number granu, 19-42242-WJL7

 

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

f

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

44

 

 

 

Capital One

i Nonpriority Creditors Name
PO Box 60599

: Number Street
City of Industry
City

 

 

CA

State

91716

ZIP Code

 

Who incurred the debt? Check one.

@ Debtor 1 only

Q2 Debtor 2 only

| OQ Debtor 1 and Debtor 2 only

(2D At teast one of the debtors and another

(1 Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO Yes

 

 

 

 

MACYS

Nonpriority Creditor’s Name
PO Box 9001 44
Number Street
Louisville

City

 

KY

State

40290

ZIP Code

 

Who incurred the debt? Check one.

lf Debtor 1 only

(2 Debtor 2 only

(J Debtor 4 and Debtor 2 only

{) At least one of the debtors and another

CG Check if this claim is for a community debt

is the claim subject to offset?

@ No

C) Yes

Costco Anywhere Visa Card by Citi

Nonpriority Creditors Name
PO Box 78019
Number Street

Phoenix
City

AZ

State

85062

ZIP Code

 

Who incurred the debt? Check one.

4d Debtor 1 only

(] Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

2] Check if this claim is for a community debt

Is the claim subject to offset?

a No
Ql ves

anarir

@ehaduiea EIE> Craditare Who Have Linsecured Claims

Total claim

 

 

Last 4 digits of account number 0 0 2 8 51 399.77
When was the debt incurred? oLhl {
As of the date you file, the claim is: Check all that apply.
CJ Contingent
(2 unliquidated
t) Disputed
Type of NONPRIORITY unsecured claim: :
2 Student toans
(J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify Credit Card
Last 4 digits of account number _3_ 8 3 7 3 81 9.26,
When was the debt incurred? a Di b
As of the date you file, the claim is: Check al! that apply. i
() contingent
(2 Unliquidated
(J Disputed
Type of NONPRIORITY unsecured claim:
C Student loans
) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
() Debts to pension or profit-sharing plans, and other similar debts
W other. Specify. Credit Card
¢ 5,513.42:

Last 4 digits of account number 7 0 7 9°

When was the debt incurred? ok D ib

As of the date you file, the claim is: Check all that apply. :

O Contingent
C) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

(2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

W other. Specify Credit Card

Lh
page\S_ of
Debtor 1°

First Name Middl? Name Last Name a

Velie Pollan Qelnc Rees

Case number eiaom IG- 42 £42 ~ wy L?

eae: Your NONPRIORITY Unsecured Claims — Continuation Page

 

i After fisting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.7

 

 

 

 

4.8

 

 

 

Official Earm 1NRE/E

Macy's American Express

 

Nonpriority Creditors Name

PO Box 9001108

 

Number Street

Loiusville KY 40290

 

City State ZIP Code

Who incurred the debt? Check one.

bd Debtor 1 only

CL) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) Yes

SEARS Credit Cards

 

Nonpriority Creditors Name

PO Box 78051

 

Number Street

Phoenix AZ 85062

 

Gity State ZiP Gode

Who incurred the debt? Check one.

ed Debtor 1 only

(J Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2 Atieast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

@ No
C Yes

Wells Fargo

Nonpriority Creditors Name

PO Box 51193

Number Street

Los Angeles CA 90051

 

City State ZIP Code

Who incurred the debt? Check one.

id Debtor 4 only

(2 Debtor 2 only

C2) Debtor 1 and Debtor 2 only

C) At teast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

a No
(2 Yes

Last 4 digits of account number 8 0 3 f

When was the debt incurred? Zh b

As of the date you file, the claim is: Check all that apply.

(2 Contingent
Q Unliquidated
C2 Disputed

Type of NONPRIORITY unsecured claim:

(2 student toans

2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C} Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify, Credit Card

Last 4 digits of account number 5 5 4 7

When was the debt incurred? a ) if ?

As of the date you file, the claim is: Check all that apply.

C2 Contingent
() Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student toans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Credit Card

Last 4 digits of account number 1 3 9 4°

When was the debt incurred? 2p) ( X

As of the date you file, the claim is: Check all that apply.

QO Contingent
unliquidated
J Disputed

Type of NONPRIORITY unsecured claim:

) Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C1 Debts to pension or profit-sharing plans, and other similar debts

@ otner. Specify. Credit Card

Sechaduile EIF: Creditors Who Have Unsecured Claims

Total claim

5 1,890.99

g 525.67,

“g. 2,350.00

page q ot O
Debtor 4"

NELLIE ONTALAN DELOS REYES

 

First Name Middle Name Last Name

Case number (if known) 19-42242-WJL7

 

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

C) Yes

em annrim

 

Old Navy/Synchrony Bank

 

Nonpriority Creditors Name

PO Box 530942

 

Number Street

Atlanta GA 30353

 

City State ZIP Code

Who incurred the debt? Check one.

W@ Debtor 1 only

C) Debtor 2 only

(] Debtor 1 and Debtor 2 only

(2 At teast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) Yes

TJX Rewards

Nonpriority Creditors Name

PO Box 530949

 

Number Street

Atlanta GA 30353

 

City State ZIP Code

Who incurred the debt? Check one.

@ Debtor 1 only

(] Debtor 2 only

(1 Debtor 1 and Debtor 2 only

C) Atteast one of the debtors and another

0 Check if this claim is for a community debt

Is the claim subject to offset?

WNo
(J Yes

Home Depot Credit Services

Nonpriority Creditors Name

PO Box 78011

 

Number Street

Phoenix AZ 85062

 

City State ZIP Code

Who incurred the debt? Check one.

td Debtor 1 only

(2 Debtor 2 only

() Debtor 1 and Debtor 2 only

(3 At jeast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

U No

@ahadula FIG: Craditare Who Have Unsecured Claims

 

 

Total claim”:
Last 4 digits of account number 6 g. 3. tT $ 839.00:
When was the debt incurred? ao) ue
As of the date you file, the claim is: Check all that apply.
(2 Contingent
C unliquidated
Q Disputed
Type of NONPRIORITY unsecured claim:
( Student ioans
() Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CL) Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify Credit Card
Last 4 digits of account number AL 9 6 6. $ 2,343.58:
When was the debt incurred? A f ) \+
As of the date you file, the claim is: Check all that apply.
{) Contingent
(J unliquidated
Q Disputed
Type of NONPRIORITY unsecured claim:
C) Student loans
C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(J Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify Credit Card
3 78.00.

Last 4 digits of account number _5 2 8 2

When was the debt incurred? UU } | q

As of the date you file, the claim is: Check all that apply.

U) Contingent
CJ} unliquidated
C] Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

(1 Obfigations arising out of a separation agreement or divorce that
you did not report as priority claims

(1 Debts to pension or profit-sharing plans, and other similar debts
Wd other. Specify Credit Card

paceS of Y
—pebtort NELLIE ONTALAN DELOS REYES

 

First Name Middle Name Last Name

Ee NONPRIORITY Unsecured Claims — Continuation Page

Case number (it known) 19-42242-WJL7

 

i

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

F

 

Nordstrom

 

Nonpriority Creditors Name

PO Box 79139

 

Number Street

Phoenix AZ 85062

 

City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

C} Debtor 2 only

(CY Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

a No
(] Yes

 

 

 

 

 

Lowe's Synchrony Bank

Nonpriority Creditors Name

 

 

PO Box 530914

Number Street

Atlanta GA 30353
City State ZiP Code

Who incurred the debt? Check one.

C) Debtor 1 only

() Debtor 2 only

( Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

U Check if this claim is for a community debt

Is the claim subject to offset?

WW No
CQ) Yes

New York & Company

Nonpriority Creditors Name

PO Box 699728

 

 

 

 

 

 

Number Street
San Antonio TX 78265
City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

CJ Debtor 2 only

Q] Debtor 4 and Debtor 2 only

(J at least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

d No
QQ Yes

PRET Ome ANT

@rhadiula FIF+ Cracitare Who Have Unsecured Claims

 

 

Last 4 digits of account number 4 7 6 7_

Last 4 digits of account number 6 9 O 2_ 5 839.00.
When was the debt incurred? ANY
As of the date you file, the claim is: Check all that apply.
|
CY Contingent
(J Untiquidated
QO Disputed
Type of NONPRIORITY unsecured claim:
CJ student toans
(2 Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims
C1 Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify Credit Card
Last 4 digits of account number 6 _ 3.0 4° ¢_ 1,130.56.
When was the debt incurred? of )) t
As of the date you file, the claim is: Check all that apply.
2 Contingent
QC) unliquidated
Disputed
Type of NONPRIORITY unsecured claim:
2 student loans
QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
( Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify Credit Card
¢ 628.53

When was the debt incurred? dl ) | yz

As of the date you file, the claim is: Check all that apply.

C2 Contingent
L} unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

OQ) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(] Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Credit Card

page b of | G
Debtor 1

NELLIE ONTALAN DELOS REYES

 

First Name Middle Name Last Nama

Case number (known) 19-42242-WJL7

a NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

Hu

 

 

 

 

 

Amal One. ANAC

Shop Your Way Mastercard

Wells Fargo PL&L Loan Payment

Nonpriority Creditors Name

Po Box 51166

 

Number Streat

Los Angeles CA 90051

 

City State ZIP Code

Who incurred the debt? Check one.

Q@ Debtor 4 only

C3 Debtor 2 only

(3 Debtor 1 and Debtor 2 only

QO Atleast one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

af No
Cl Yes

Nonpriority Creditors Name

PO Box 78024

 

Number Street

Phoenix AZ 85062

 

City State ZIP Code

Who incurred the debt? Check one.

ff Debtor 1 only

Q Debtor 2 only

C) Debtor 4 and Debtor 2 only

UL) Atleast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

w No
Qi Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C2) Debtor 4 only

(2 Debtor 2 only

( Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

CQ) Check if this claim is for a community debt

Is the claim subject to offset?

C] No
(2 Yes

 

Total claim

 

 

 

Last 4 digits of account number

() Contingent
C) unliquidated
a Disputed

(J Student toans

Last 4 digits of account number Oo 0. 0. A $ 3,288.91 :
When was the debt incurred? 4) Ib

As of the date you file, the claim is: Check all that apply. :
(2 Contingent :
QO) unliquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

© Studentioans

QQ Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

Wi other. Specify Cash Loan

Last 4 digits of account number 8 1 6 1 $2,331.85:
When was the debt incurred? ga [ ls

As of the date you file, the claim is: Check all that apply.

U1 Contingent

a) Unliquidated

Q Disputed
Type of NONPRIORITY unsecured claim:

(2 student loans

Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
() Debts to pension or profit-sharing plans, and other similar debts
W@W otter. Specify Credit Card
$

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Type of NONPRIORITY unsecured claim:

QO Obligations arising out of a separation agreement or divorce that

you did not report a

(2 other. Specify

Srharuls FIF- Creditors Who Have Unsecured Claims

s priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

page ‘tT of Gq
Debtor 4

NELLIE

ONTALAN DELOS REYES

 

First Name

Middie Name

Last Name

 

. Case number (if known) 19-42242-WJL7

ee Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

example,

2, then list the collection agency here. Similarly,

if you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the

additional creditors here. If you do not have additional persons to be notified for any debts in Parts 4 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NONE On which entry in Part 1 or Part 2 did you list the original creditor?
Name i
Line of (Check one): OC) Part 1: Creditors with Priority Unsecured Claims
Number Street - QO Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
On which entry in Part 7 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ =
City State. 2IP. Code cept ere come, tees crenenne «vgsnnmene a a ope nage onan te
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 2 Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): QO Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
a cosine SNE. ZIP Code csosneremencin cptonmerrenniuenstito = pep penn eragecrncwaseernnematinaniee nase
On which entry in Part 1:or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
Ye 7 onsen ser tale nan lP Code, ve ne ones sn ngienenseecon tenn
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street
() Part 2: Creditors with Nonpriority Unsecured
Claims
Gly aie FIP Code Last 4 digits of accountnumber

@eharulo FIFE: Craditare Who Have lincerurad Claims

pade Sof Cf
pebtor? NELLIE ONTALAN DELOS REYES

pa Add the Amounts for Each Type of Unsecured Claim

: 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim. i

}

Total claims
from Part 1

. Total claims
from Part 2

OMfiatal Creme 40RCIE

First Name Middie Name Last Name

6a. Domestic support obligations

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through i.

6a.

6b.

6c.

6d.

Ge.

6f.

6g.

6h.

Gi.

6j.

Case number (if inown) 19-42242-WJL7

1

!

 

 

 

 

 

 

 

 

 

 

 

 

Tota! claim
5 0.00
; | 0.00
$ : 0.00
+5 0.00
5 0.00
Total claim
$ 42,000.00
; 0.00
5 0.00
+5 39,198.53
$ 51,198.53

 

 

 

Sehedule FIF: Creditors Who Have Unsecured Claims

page? _of 9 _
Fill in this information to identify your case:

Debtor NELLIE ONTALAN DELOS REYES

First Name Middle Name Last Name

 

Debtor 2
{Spouse ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California [|

19-42242-WJL7
(if known) (J Check if this is an
amended filing

Case number

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
a No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.41

 

Name

 

Number Street

 

City State ZIP Code

 

 

i Name

 

Number Street

 

to, City a caste tate ZIP Code
23

 

Name

 

Number Street

 

oon Gly . State ZIP Code __
2.4

 

 

 

Name

 

 

Number Street

 

CH ie State ZIP Code
25

Name

 

 

Number Street

 

: City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of |
Fill in this information to identify your case:

Debtor1 NELLIE ONTALAN DELOS REYES

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California
Case number 19-42242-WJL7

(lf known)

 

 

() Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/415

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
No |
QO) Yes |

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C] No. Go to line 3.
A Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
UL) No

W Yes. In which community state or territory did you live? CA . Fill in the name and current address of that person.

ANGEL A DELOS REYES

Name of your spouse, former spouse, or legal equivalent

4455 Ellen Way

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street
Union City CA 94587
City State ZIP Code
, 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
/ Check all schedules that apply:
3.1
NOT APPLICABLE () Schedule D, line
OQ) Schedule E/F, line
Number Street C) Schedule G, line
City oe State . . _ZIP Code
3.2
C] Schedule D, line
Name
C) Schedule E/F, line
Number Street LI Schedule G, line
City State . ZIP Cade
3.3
C] Schedule D, line |
Name
() Schedule E/F, line
Number Street UO Schedule G, line
City. . . coun State . ZIP Code
|

 

Official Form 106H Schedule H: Your Codebtors page 1 of AL
Fill in this information to identify your case:

Debtor 4 NELLIE ONTALAN DELOS REYES

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of California
Case number _19-42242-WJL7 Check if this is:

 

{If known)

 

UJ An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106] mM DDT YYW
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment ate
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

if you have more than one job,

attach a separate page with
information about additional Employment status Ui Employed C1 Employed
employers. UI Not employed @ Not employed

Include part-time, seasonal, or
If-employed work. :

sempre Occupation Payroll Accountant Not Applicable

Occupation may include student

or homemaker, if it applies.
Employer’s name Meridian Care, Inc.

Employer's address 3900 Newpark Mall Ste 209

 

 

 

 

Number Street Number Street
Newark CA 94560
City State ZIP Code City State ZIP Code

How long employed there?

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. ¢ 2,600.00 $ 0.00
_ 3, Estimate and list monthly overtime pay. 3. +§ 0.00 +¢ 0.00
| 4, Calculate gross income. Add line 2 + line 3. 4. | $__2,600.00 $ 0.00

 

 

 

 

 

Official Former! Sehedule & Your incor. page 1
Debtor 4

NELLIE ONTALAN

First Name Middle Name Last Name

DELOS REYES

 

Copy lime 4 Were... ice ccsccceccsesessssesessssensessescsssesesstsestsuseseausnsuensosessenanseseetseesesens > 4.

5, List all payroll deductions:

5a.

5b.

5c.

5d.
5e.

5f.

5g.
5h.

Tax, Medicare, and Social Security deductions 5a.
Mandatory contributions for retirement plans 5b.
Voluntary contributions for retirement plans 5c.
Required repayments of retirement fund loans 5d.
Insurance 5e.
Domestic support obligations 5f.
Union dues 5g.
Other deductions. Specify: 5h.

 

_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6.

| 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.

| 8. List all other income regularly received:

8a.

8b.
8c.

8d.
8e.

af.

Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.

Interest and dividends 8b.

Family support payments that you, a non-filing spouse, or a dependent
regularly receive

include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c.
Unemployment compensation 8d.
Social Security 8e.

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: Sf.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: 8h.

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.

10. Calculate monthly income. Add line 7 + line 9.
: _ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case number (i known) 19-42242-WJL7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

_ 13.Do you expect an increase or decrease within the year after you file this form?

For Debtor 1 For Debtor 2 or
_esecanncrogruoeanvannensian Spouse
¢ 2,600.00 $ 0.00
¢ 572.02 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
+ 0.00 +¢ 0.00
$ 572.02 $ 0.00
¢ 2,027.98 $ 0.00
$ 0.00 $ 0.00
$ 30.15 $ 0.00
$ 0.00 $ 0.00
$ 0.00 $ 0.00
$1,824.00 $___ 2,080.00
$ 0.00 $ 0.00
$ 110.52 $ 584.00
+$ 0.00 +§ 0.00
$1,964.67 $ 0.00
g 3,992.65] 4 ¢ 2,664.00 |= |g 6,656.65
11.% $ 0.00 2
12, |$___ 6,656.65
Combined

 

 

 

monthly income

 

 

 

C) No.
WZ Yes. Explain: {am highly considering full retirement/quitting my part time work by early 2020.
Official Form 1061 . Schedule I: Your Income page 2

 

 
Fill in this information to identify your case:

Debtor? NELLIE ONTALAN DELOS REYES

First Name Middie Name Last Name Check if this is:

 

Debtor 2 LJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
() A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Northern District of California

Case number 4 9-42242-WJ L7

(If known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[Part 4: | Describe Your Household

1. Is this a joint case?

 

W No. Go toline 2.
C] Yes. Does Debtor 2 live ina separate household?

I No
C] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? LI No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent... 4
Do not state the dependents’ Son 43 a No
names. Yes
LJ No
Q) Yes
UL) No
UL) Yes
LJ No
C) Yes
C] No
CO] Yes
3. Do your expenses include O No

expenses of people other than
yourself and your dependents? id Yes

ro Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and — "4612.22,
$ 1014.
any rent for the ground or lot. 4.

If not included in line 4:

4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4. $ 100.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Forgrt08J Schedyte Jy Your Expenses wage 1
bebtor1 NELLIE ONTALAN DELOS REYES

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7%

8. Childcare and children's education costs 8.
9. Clothing, laundry, and dry cleaning 9.
40. Personal care products and services 10.
11. Medical and dental expenses 11.

12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a.

15b. Health insurance 15b.

16c. Vehicle insurance 156.

15d. Other insurance. Specify: Medicare deductions from SS Pension: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16.
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a.

17b. Car payments for Vehicle 2 17b.

17c. Other. Specify: 17c.

17d. Other. Specify: 17d.
18, Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106). 18.
19. Other payments you make to support others who do not live with you.

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a.

20b. Real estate taxes 20b.

20c. Property, homeowner's, or renter’s insurance 20c.

20d. Maintenance, repair, and upkeep expenses 20d.

20e. Homeowner's association or condominium dues 200.
Official Form 4 96d Scheduled; Your Expenses

 

First Name Middie Name Last Name

 

 

 

 

 

 

Case number (i known) 19-42242-WJL7

 

fea

Your expenses

 

$

FFA Ff Ff FF FF HF HF

i Ff A fF <f

PF Ff

FH Ff# HF SF

 

SRP

0.00

200.00
75.00

358.60
0.00

1,200.00
140.00
150.00
100.00
150.00

400.00

200.00
100.00

538.17
374.00

88.33
264.00

0.00

0.00
0.00
0.00
0.00

0.00
0.00
0.00
0.00
0.00

0.00
0.00

page 2
2

Debtort NELLIE ONTALAN DELOS REYES Case number grinam 19-42242-WUJL7

 

 

First Name Middle Name Last Name

21. Other. Specify: Car Registration 21. +5 15.00

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. | § 6,065.32 |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 6,065.30

 

23. Calculate your monthly net income.

 

6,656.
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. s______— 8,656.65
23b. Copy your monthly expenses from line 22c above. 23b.  —§ 6,065.32
23c. Subtract your monthly expenses from your monthly income.
$ 591.33
The result is your monthly net income. 23c. anne

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wf No. .
C) Yes. Explain here:

Official Form AQ. 19-42242 Doc# 9 Filedsheeyig#7Yorr Expssped: 10/07/19 13:36:12 Page 26 of 3ase3
Fill in this information to identify your case:

Debtor 4

NELLIE

ONTALAN

DELOS REYES

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: Northern District of California

Case number 19-42242-WJL7

 

(If known)

 

 

Official Form 107

(J Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

4 Married

Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

YW No

L) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

Debtor 1:

Number Street

City State ZIP Code
Number Street

City State ZIP Code

 

 

 

 

Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
CJ} same as Debtor 4 () same as Debtor 1
From From
Number Street
To To
City State ZIP Code
CJ same as Debtor 4 C) same as Debtor 1
From From
Number Street
To To

 

 

City

State ZIP Code

_ 3. Within the last 8 years, did you ever live with a spouse or legal equivatent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C] No

W Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
beptor1 NELLIE ONTALAN  DELOS REYES Case number ¢rinowm 19-42242-WJL7

 

 

First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
Ci No
W Yes. Fill in the details.

_Debtor1

Sources of income
Check ail that apply.

| Debtor2 -

Gross income
(before deductions and

Sources of income -
Check ail that apply.

Gross income
(before deductions and

exclusions) exclusions)
From January 1 of current year until 4 Wages. commissions, $ 23,687.50 O ages, commissions,
the date you filed for bankruptcy: Onuses, ps oo MP
QJ Operating a business Q Operating a business
. ‘a Wages, commissions, ) Wages, commissions,
For last calendar year:
bonuses, tips $ 30,464.00 bonuses, tips $

(January 1 to December 31,2018 ) (2 Operating a business C) Operating a business

QQ Wages, commissions,
bonuses, tips

O Wages, commissions,

For the calendar year before that: .
bonuses, tips

¢ 32,150.00

)Q Operating a business

(January 1 to December 31,201 7 (J operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

(2 No

(’ Yes. Fill in the details.
‘Debtor 1 "Debtor 2

Sources of income
Describe below.

Gross income from
each source

(before deductions and

Sources of income
Describe below.

Gross income from
each source

(before deductions and

 

 

 

 

exclusions) exclusions)
From January 1 of current year until Social Security _ g___-16,416.00_
the date you filed for bankruptcy: Dividends $ 271.35
Pension 994.68
For last calendar year: Social Security $ 21,312.00
(January 1 to December 31,2018 ) Dividends 542.00
wy Pension 1,744.00
For the calendar year before that: Social Security $ 21,072.00
(January 1 to December 31,2017 ) Dividends $ 482.00
wy Pension § 4,887.00 $

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Debtort NELLIE ONTALAN _DELOS REYES Case number (rinowm_19-42242-WAJL7

 

 

First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
CL] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CL} No. Go to line 7.

(J Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LI No. Go to line 7.
M1 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
Discover 07/02/0109 ¢ 825.00 ¢ 12,855.65 O Mortgage
Creditor’s Name
Q Car
PO Box 51908 08/02/2019
Number Street uw Credit card
09/02/2019 CI Loan repayment

 

QQ Suppliers or vendors
Los Angeles CA 90051

 

 

 

 

City State ZiP Code CJ other
WellsFargo PL&LLoanPayment 07/05/2019 ¢ 922.56 ¢$ 3,288.91 O Mortgage
Creditors Name
| Car
PO Box 51166 08/05/2019 ;
Number Street Q Credit card
09/05/2019 WH toan repayment

 

CL) Suppliers or vendors
Los Angeles CA 90051

 

 

 

 

City State ZIP Code C3 other
$ $ a Mortgage
Creditors Name
U) car
Number Street L] credit card

C} Loan repayment

 

C2 Suppliers or vendors
CI other

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Debtor 1 NELLIE

First Name

ONTALAN

Last Name

DELOS REYES

Case number (if known), 19-42242-WJL7

 

 

. 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general pariner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wric

C) Yes. List all payments to an insider.

Dates of
payment

 

insider's Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

Total amount Amount you still Reason for this payment
paid owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

YW No

(I Yes. List all payments that benefited an insider.

Dates of
payment

 

Insiders Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Total amount Amount you still. Reason for this payment

paid owe Include creditor's name

page 4
Debtor 1 NELLIE ONTALAN DELOS REYES Case number (i'inovm, 1 9-42242-WJLT

First Name Middle Name Last Name

 

 

ir Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

YM no

UI Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name 1 Pending
OQ) on appeal
(Number Street (2 concluded
Case number
City State ZIP Code
Case title Goud Name QQ Pending
C) on appeal
Number Street LD concluded
Case number

 

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.
Ww No. Go to line 11.
CJ Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

 

Number Street Explain what happened

Q Property was repossessed.
Cl] Property was foreclosed.

 

Q Property was garnished.
City State ZIP Code Q Property was attached, seized, or levied.

 

 

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street
Explain what happened

Property was repossessed.
Property was foreclosed.

 

 

Property was garnished.
Property was attached, seized, or levied.

City State ZIP Code

OOoo

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
pebtor1 NELLIE ONTALAN _DELOS REYES Case number ¢rinom 19-42242-WAJL7

 

 

First Name Middle Name Last Name

- 44. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W no

(CQ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name _
$
Number  Sireet
City State ZIP Code Last 4 digits of account number: XXXX—

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
LC) Yes

er List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No

CJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
. $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person : __ the gifts
_ $
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtort NELLIE ONTALAN _DELOS REYES Case number ¢rinam 19-42242-WULT

First Name Middle Name Last Name

 

 

_ 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

QQ) Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
i
$
Charity’s Name '
$

 

 

Number Street

 

 

City State ZIP Code ; ; ;

Eo List Certain Losses

' 18. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

uw No
C] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred , cae co. loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

WW No
CJ Yes. Fill in the details.

 

 

 

Description and vatue of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid a . ay made
Number — Street $
|
$

 

City State ZIP Code

 

Email or website address

 

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
pebtor1 NELLIE ONTALAN DELOS REYES Case number grinowny 19-42242-WJLT

 

 

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
Number Street
$

 

 

City State ZIP Code

 

Email or website address i i

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

C) Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

() Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer :

 

Number Street ! i

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor NELLIE ONTALAN —_ DELOS REYES Case number (rinow,19-42242-WJL7

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

@ No
LJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

u No
Q Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX— C) Checking $
Number Street QO Savings

 

Q Money market

 

QO Brokerage

 

 

 

City State ZIP Code ol Other
XXXX~ QD) checking $
Name of Financial Institution
CQ) Savings
Number Street Q Money market

 

QO Brokerage
(J other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

W No
C) Yes. Fill in the details.

 

Who else had access to it? Describe the contents Do you still
have it?
~OINo
Name of Financial Institution Name Cj Yes

 

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
pebtort NELLIE ONTALAN _ DELOS REYES Case number (rinovm 19-42242-WJL7

 

 

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
C) Yes. Fill in the details.

 

 

 

 

 

Where is the property? Describe the property

 

Owner’s Name

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

oe Give Details About Environmental information

For the purpose of Part 10, the following definitions apply:

 

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

fs

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

ta Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

Who else has or had access to it? Describe the contents Do you still
have it?
-OINo
Name of Storage Facility Name : Q Yes
Number Street Number Street
CityState ZIP Code
City State ZIP Code
Ce Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
aw No
Q) Yes. Fill in the details.
Value

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

ZW Nno

QO) Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Date of notice

page 10
pebtor1 NELLIE ONTALAN — DELOS REYES Case number grin 19-42242-WJL7

First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

Ww No
C} Yes. Fill in the details.

 

 

 

 

 

 

 

 

Governmental unit Environmental law, if you know It Date of notice
Name of site Governmental unit
| Number Street Number Street
i
i
City State ZIP Code
|
\

City State ZIP Code

_ 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
LI Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name Q Pending
L) on appeal
Number Street CJ concluded
Case number City State ZIP Code

ue Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OQ) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
OC) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
Q) An Officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.
(2 Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
. Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

/EINS  -o
Number Street _ |
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number

 

- Do not include Social Security number or ITIN.
Business Name 2

 

 

 

PBINS -
Number Street
Name of accountant or bookkeeper Dates business existed
| From To

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 
pebtort NELLIE ONTALAN _ DELOS REYES Case number irinow,19-42242-WJLT

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

OBINS =
Number  Strest Name of accountant or bookkeeper Dates business existed
| From To

 

City State ZiPGode |

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x White de bee hye x

 

 

Signature of Debtor 1 Uv Signature of Debtor 2

Date 10/07/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
aw No
C] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
W No

C] Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
